~        ...... ..
    ,.,.,,
    AO 245B          (ReV. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                           t:::~LE·
                                                                                                                           R' r    •f'\ , ,UPage 1 of!



                                                 ·UNITED STATES DISTRICT CO                                                 SEP Oe 2019
                                                           SOUTHERN DISTRICT OF CALIFORNIA                        CLERK, U.S. DISTRICT COURT
                                                                                                                SOUTHERN DISTRICT O~LIFC/RNiA
                                 United States of America                               JUDGMENT I               ~ CRIMINAL.CASEDE:01.r,·v.
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                                  v.

                                 Jose Luis Portales-Perete                              Case Number: 3:19-mj-23651

                                                                                        Brian J. White
                                                                                        Defe~dant 's Attorney


    REGISTRATION NO. 88821298
    THE DEFENDANT:
     [:gj pleaded guilty to count(s) 1 of Complaint
                                                       ----=---------------------'-------
    •      was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                              Nature of Offense                                                       Count Number(s)
    8: 1325                                      ILLEGAL ENTRY (Misdemeanor)                                             1

     D The defendant has been found not guilty on count(s)
                                                           -------------------
    •  Count(s)
                ------------------
                                                              dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term ,of:
                                          ;L,1

                                          j,b;J TIME SERVED                           • _________ days
     cgJ Assessment: $10 REMITTED                                cgJ Fine: WAIVED
     !ZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Friday, September 6, 2019
                                                                                      Date of Imposition of Sentence



                                                                                      HONORABLE MITCHELL D. DEMBIN
                                                                                      UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                            3: 19-mj-23651
